Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 7/12/2022.
2.	Claims 1-20 are pending in this application. Claims 1 and 15 are independent claims. In the instant Amendment, claims 1, 2 and 5-8 were amended and claims 12-20 were added. This action is made Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Souche et al (“Souche” US 2016/0124116) in view of Bae (US 2013/0039546).
Regarding claim 1, Souche discloses a computing system comprising: one or more computer processors; one or more databases storing attribute data associated with a plurality of physical structures; and one or more computer readable storage mediums storing program instructions configured for execution by the one or more computer processors to cause the computing system to: generate user interface data useable for rendering an interactive user interface on a computing device; update the user interface data such that the interactive user interface includes a first depth cross-section view of values of a first attribute at the location of the selected first physical structure, wherein the first depth cross-section view comprises a visualization of a cross-section view comprises a visualization of a cross-section in depth at the location (see paragraph [0028]; e.g., graphical depiction of a cross-section of depth/thickness of attributes of structural data/elements).
Souche does not expressly disclose the interactive user interface including a geographic map depicting respective locations of the plurality of physical structures; receive, from a user, a selection of a first attribute; receive, from the user and via the geographic map, a selection of a first physical structure of the plurality of physical structures.
However, Bae discloses the interactive user interface including a geographic map depicting respective locations of the plurality of physical structures; receive, from a user, a selection of a first attribute; receive, from the user and via the geographic map, a selection of a first physical structure of the plurality of physical structures (see paragraphs [0020], [0053]-[0054]; setting a search range of image files on an electronic map; also see figs 1, 2, 9, 11 and 12). It would have been obvious to an artisan before the effective filing date of the invention to include Bae’s teachings in Souche’s user interface in an effort to simplify the search, selection and comparing of physical structures on a map.

Regarding claim 2, Bae discloses wherein the one or more computer readable storage mediums further store program instructions configured for execution by the one or more computer processors to cause the computing system to: update the user interface data such that icons representing the locations of the determined one or more physical structures are shaded colors that correspond with the attribute values associated with the respective physical structures (see paragraph [0095]; e.g., Icons associated with image files of which images are displayed can further represent a signal informing that the images are displayed by using a method of applying different colors to the icons or illuminating the icons; also see figs 9, 11 and 12).

Regarding claim 3, Bae discloses wherein the one or more computer readable storage mediums further store program instructions configured for execution by the one or more computer processors to cause the computing system to: receive a selection of a first icon in the geographic map representing a location of a first physical structure of the one or more physical structures; receive a selection of a second icon in the geographic map representing a location of a second physical structure, of the one or more physical structures, after receiving the selection of the first icon; and update the user interface data such that the interactive user interface displays a first graph indicating values of the first attribute associated with the first physical structure and a second graph indicating values of the first attribute associated with the second physical structure (see fig 11 where selection of icons presents corresponding images on the left side of the map).

Regarding claim 4, Bae discloses wherein the first graph is located to the left of the second graph in the interactive user interface (see fig 11 where selection of icons presents corresponding images on the left side of the map).

Regarding claim 5, Souche discloses wherein the first attribute corresponds to depth, and wherein the first graph comprises the first depth cross- section view graph, and the second graph comprises a second depth cross-section view graph (see claim 1 above).

Regarding claim 6, Souche discloses wherein the first depth cross-section view comprises a geological layer at a first depth level and the second depth cross-section view comprises a geological layer at a second depth level that is different than the first depth level such that the geological layer in the first depth cross-section view and the geological layer in the second depth cross-section view are depicted in a different horizontal plane in the interactive user interface (see claim 1 above).

Regarding claim 7, Souche discloses wherein the one or more computer readable storage mediums further store program instructions configured or execution by the one or more computer processors to cause the computing system to: receive a selection of the geological layer in the first depth cross-section view graph; and update the user interface data such that the geological layer in the first depth cross- section view graph and the geological layer in the second depth cross-section view graph are depicted in a same horizontal plane in the interactive user interface (see claim 1 above). 

Regarding claim 8, Souche discloses wherein the interactive user interface further displays a first attribute graph aligned with the first depth cross-section view graph and plotting values of a second attribute measured at different depths associated with the location of the first physical structure (see claim 1 above).

Regarding claim 9, Souche discloses wherein the one or more computer readable storage mediums further store program instructions configured for execution by the one or more computer processors to cause the computing system to:
receive a selection of a second attribute graph plotting values of a third attribute measured at different depths associated with the location of the first physical structure; and
update the user interface data such that the interactive user interface displays the second attribute graph adjacent to and aligned with the first attribute graph (see claim 1 above).

Regarding claim 10, Souche discloses wherein the one or more computer readable storage mediums further store program instructions configured for execution by the one or more computer processors to cause the computing system to:
receive an indication that the second attribute graph is dragged over the first attribute graph; and
update the user interface data such that the first attribute graph reflects values of the second and third attributes measured at different depths associated with the location of the first physical structure (see claim 1 above).

Regarding claim 11, Souche discloses wherein the first attribute graph comprises readings from a first sensor, wherein the second attribute graph comprises readings from a second sensor, and wherein the computer readable storage medium further stores program instructions that cause the computing system to, in response to the indication that the second attribute graph is dragged over the first attribute graph, update the user interface data such that the first attribute graph comprises the readings from the first sensor and the readings from the second sensor (see claim 1 above).

Regarding claim 12, Souche discloses wherein the one or more computer readable storage mediums further store program instructions configured for execution by the one or more computer processors to cause the computing system to:
receive, from the user and via the geographic map, a user input comprising a selection of a path; and update the user interface data such that the interactive user interface includes a second depth cross-section view of values of the first attribute along the selected path (see paragraph [0028]; e.g., graphical depiction of geometrical intersection between existing structural elements (e.g. a well path and a surface, a map and a cross-section).

Regarding claim 13, Bae discloses wherein the one or more computer readable storage mediums further store program instructions configured for execution by the one or more computer processors to cause the computing system to: 
receive, from the user and via the geographic map, a user input comprising a selection of a second physical structure of the plurality of physical structures; and 
update the user interface data such that the interactive user interface includes a second depth cross-section view of values of the first attribute at the location of the selected second physical structure, 
wherein the first depth cross-section view and the second depth cross-section view are horizontally aligned with one another (see claim 1 above).

Regarding claim 14, Souche discloses wherein the one or more computer readable storage mediums further store program instructions configured for execution by the one or more computer processors to cause the computing system to:
update the user interface data such that the interactive user interface includes a third depth cross-section view of values of the first attribute along a path between the location of the selected first physical structure and the location of the selected second physical structure (see paragraph [0028]; e.g., graphical depiction of geometrical intersection between existing structural elements (e.g. a well path and a surface, a map and a cross-section).

Claims 15-17 and 18-20 and are similar in scope to claims 1-3 and 12-14, respectively, and are therefore rejected under similar rationale.


Response to Arguments
5.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dykes et al (US-8576229).

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174